Citation Nr: 1027976	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-28 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 
percent for the Veteran's adjustment disorder with mixed anxiety 
and depressed mood.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran had on active service from July 1966 to December 
1968.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which established service 
connection for an adjustment disorder with mixed anxiety and 
depressed mood; assigned an initial 50 percent evaluation for 
that disability; and effectuated the award as of September 10, 
2007.  

The Board observes that the Veteran has appealed from the initial 
evaluation assigned for his service-connected psychiatric 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a similar appeal and directed that it was specifically 
not a claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issue as entitlement to an 
initial evaluation in excess of 50 percent for the Veteran's 
adjustment disorder with mixed anxiety and depressed mood.  The 
Veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that an initial evaluation in excess of 50 
percent for his acquired psychiatric disability is warranted as 
he is "a threat in the work environment."  In his February 2008 
notice of disagreement, the Veteran asserted that the August 23, 
1989, rating decision denying service connection for 
posttraumatic stress disorder (PTSD) was clearly and unmistakably 
erroneous.  
Initially, the Board finds the issue of whether the August 23, 
1989, rating decision denying service connection for PTSD was 
clearly and unmistakably erroneous to be inextricably intertwined 
with the certified issue of an initial evaluation in excess of 50 
percent for the Veteran's adjustment disorder with mixed anxiety 
and depressed mood given that the issue could potentially alter 
the effective date of the award of service connection for the 
Veteran's acquired psychiatric disorder and thus the 
documentation to be considered in evaluating the initial 
evaluation assigned for the disability.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has jurisdiction of 
the issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed by the RO in the 
first instance.  

In reviewing the claims file, the Board observes that the 
Veteran's psychiatric disability has apparently increased in 
severity since the last VA examination for compensation purposes 
of record conducted in November 2007.  At that evaluation, the VA 
examiner advanced a Global Assessment of Functioning (GAF) score 
of 65.  A February 2008 psychological evaluation from W. J. A., 
Psy.D., conveys that the Veteran was diagnosed with PTSD, a panic 
disorder with agoraphobia, and a not otherwise specified 
depressive disorder.  A GAF score of 39 was advanced.  

The Court has directed that when entitlement to a total rating 
for compensation purposes based on individual unemployability is 
reasonably raised during the adjudicatory process of evaluating 
the underlying disability, it is part of the claim for benefits 
for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 
447, 454 (2009).  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that further VA psychiatric evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his service-connected psychiatric 
disability after February 2008.  Upon 
receipt of the requested information and 
the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation, not 
already of record, for incorporation into 
the record.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after August 2008, not already of 
record, be forwarded for incorporation into 
the record.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and severity 
of his service-connected adjustment 
disorder with mixed anxiety and depressed 
mood.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  The examiner is 
requested to provide a rationale for all 
stated opinions.  

Send the claims folder to the examiner for 
review of pertinent documents therein. The 
examination report should specifically 
state that such a review was conducted.

4.  Then adjudicate the issue of whether 
the August 23, 1989, rating decision 
denying service connection for PTSD was 
clearly and unmistakably erroneous.  The 
Veteran and his accredited representative 
should be informed in writing of the 
resulting decision and his appellate 
rights.  The issue is not on appeal unless 
there is a notice of disagreement and a 
substantive appeal as to the issue.  

5.  Then readjudicate the issue of an 
initial evaluation in excess of 50 percent 
for the Veteran's adjustment disorder with 
mixed anxiety and depressed mood with 
express consideration of the Court's 
holding in Rice v. Shinseki, 22 Vet. App. 
447 (2009).  If the benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the statement of the 
case.  The Veteran should be given the 
opportunity to respond to the SSOC.

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious 

	(CONTINUED ON NEXT PAGE)





handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

